Citation Nr: 1817049	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  10-40 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from June 1969 to July 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a October 2009 rating decision of the Togus, Maine Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction now lies with the Indianapolis, Indiana RO. 

As stated in April 2014, the Veteran's claim for service connection was expanded to include all psychiatric diagnoses claimed by the Veteran and shown by the record.  Clemons v. Shinseki, 23 Vet App. 1, 5 (2009) (finding that the scope of a claim includes any disorder that my reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of the record).

The Veteran requested a videoconference hearing in the August 2010 substantive appeal.  Subsequently, he cancelled his hearing request in writing in December 2011. 

This claim has been remanded previously by the Board three times.  In April 2014, the Board sought to obtain VA treatment records and an examination for the Veteran's psychiatric condition.  In September 2016, the Board sought to obtain a new VA examination that would address a preliminary diagnosis of schizophrenia in service as well as other diagnoses shown by the record.  In June 2017, the Board remanded the claim to determine if the Veteran had a superimposed disability in addition to his personality disorder.  The Board finds there has been substantial compliance with these remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1. The Veteran has a diagnosis for a personality disorder that preexisted service, was not aggravated by service, and has no superimposed psychiatric diagnosis. 

2. The Veteran's substance abuse disorder, including alcohol abuse, is the result of his own willful misconduct.  

3. The Veteran does not have a diagnosis for PTSD, depression, or schizophrenia. 


CONCLUSION OF LAW

1.  Service connection for alcohol abuse on a direct basis is precluded as a matter of law.  38 U.S.C.A. §§ 105(a), 1131, 5107; 38 C.F.R. §§ 3.1(m), 3.301 (2017).

2.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Initially, the Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

In claims of service connection for PTSD, to meet the requirements for service connection, the record must show: (1) a medical diagnosis of PTSD utilizing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-5) criteria, in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor occurred in service; and (3) medical evidence of a causal nexus or link between current symptomatology and the specific claimed in-service stressor. See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 138 (1997). 

Some diseases, such as psychoses, are considered chronic, per se, and therefore may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year of service unless clearly attributable to incurrent causes.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  For the showing of a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b). 

In general, personality disorders are "defects" that are not "diseases" or "injuries" within the meaning of applicable legislation for VA disability compensation purposes and, therefore, cannot be service connected.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  Congenital or developmental "defects," such as a personality disorders, automatically rebut the presumption of soundness and therefore are considered to have pre-existed service.  38 C.F.R. §§ 3.303 (c), 4.9; Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (finding that the Secretary's exclusion of personality disorders from "diseases" or "injuries" as a congenital defect, such that the presumption of soundness does not apply, to be a valid exercise of the authority granted to the Secretary).  As such, "[s]ervice connection of personality disorders, whether on a direct basis or by aggravation, is...prohibited...." 61 Fed. Reg. 52,695.

However, 38 C.F.R. § 4.127 provides that a disability resulting from a mental disorder that is superimposed upon a personality disorder may be service connected, and, in accordance with 38 C.F.R. § 3.310(a), personality disorders that result from service-connected disabilities may be service connected on a secondary basis.  See VAOPGCPREC 82-90 (July 18, 1990) (noting that congenital and developmental defects can be subject to superimposed disease or injury such that service connection may be granted where the superimposed disease or injury occurs during service).  Therefore, while 38 C.F.R. §§ 3.303(c), 4.9, and 4.127 prohibit any grant of service connection for a personality disorder, the Veteran's other diagnosed psychiatric disorders may provide a basis for service connection if the evidence shows these disorders are superimposed upon his diagnosed personality disorder.

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Competent (that is, qualified) medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements contained in medical treatises, scientific articles, or research reports.  38 C.F.R. § 3.159(a)(1).

Competent (that is, qualified) lay evidence means evidence not requiring that the person providing it have specialized education, training, or experience.  Lay statements are qualified to establish than an event or circumstance occurred if the statements are provided by a person who has personal knowledge of matters that can be observed and described by a non-expert.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing observable symptoms or reporting that a medical provider gave them a diagnosis in the past.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay evidence may be qualified to establish that an event or injury occurred during service, or that a chronic disability began during service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board will grant the Veteran's claim if the evidence supports the claim or is in relative equipoise.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Factual Background

STRs show that no psychiatric abnormalities were noted at the entrance examination.  The first mention of psychiatric symptoms were April 1970 when the Veteran was admitted to a mental health center after he reported that his "nerves [had] been really bad."  The Veteran stated that his psychological issues had been begun seven years prior, but only recently had become worse in the past three to four weeks.  He stated that when he was about fifteen years old, he would "get frequent headaches and would 'snap or hit others.'"  Psychologists noted that he "seemed very immature and talked about his mother giving him comfort just like a little child."  He was preliminarily diagnosed with schizophrenia and a "situational stress reaction, manifested by anxiety, suspicion, hostility."  During his first week in the mental health center, psychologists noted that he made frequent complaints about "little aches here and there," but had no underlying pain related disability.  The Veteran was air evacuated to psychiatric facilities in the continental United States on April 30, 1970.  The Veteran's final diagnosis was "situational stress reaction." 

STRs show no further psychiatric treatment in service.  Separation examination does not show abnormalities that would allude to a psychiatric diagnosis or disorder. 

Post-service treatment records show that the Veteran was hospitalized in January 1972 for symptoms that were similar to a "psychoneurotic and anxiety reaction."  A private psychologist at that time stated that the Veteran had "rather serious symptoms of personality disturbance with prominent passive-dependent and hysterical traits."  

In a report of contact dated March 1972, it was noted that the Veteran had reported difficulty obtaining help for his emotional problems.  The report notes that the Veteran "appears extremely nervous, reportedly cries frequently."  The Veteran at that time reported that he felt as if there were "snakes crawling over his body" and he had an "urge to harm his four month old daughter."  

In that same month, the Veteran was admitted to the psychiatric ward of a VA hospital with a complaint of "severe periods of depression and crying which had occurred since ... service."  The Veteran reported that he was hospitalized in 1971 and had been subsequently prescribed psychiatric medication.  It was noted that the Veteran had a history of being fired from several jobs and having difficulty with his family.  A psychologist stated that the Veteran "exhibited sociopathic behavior," noting that the Veteran broke down hospital doors four times during his hospitalization.  The Veteran reported thoughts of suicide and stated that he had attempted to kill himself twice by "running his car off the road."  He stated that he thought about killing his wife and parents when he was angry and during his crying spells.  

Psychiatric testing performed at that time revealed an "inconsistent pattern of responses indicating that the patient had trouble concentrating and the test results were therefore an underestimate of his intellectual potential."  Testing did show that the Veteran was "impaired by his emotional state."  The psychologist noted that the Veteran's thought processes were "logical with appropriate associations and relevant sequence."  He was found to be oriented in time, place, and person, but his judgment was noted to have been impaired.  It was noted that the Veteran had no insight into his current emotional problems.  The Veteran was diagnosed with character disorder, passive dependent personality disorder. 

In January 1981, treatment records show that the Veteran was admitted to a hospital for alcohol abuse and "passive personality disability." 

Treatment notes from October 1999 show that the Veteran had recently suffered multiple strokes.  The Veteran also reported that he had been suffering mild memory loss.  A treating psychologist found that the Veteran was not depressed and that he was suffering memory problems "secondary to stroke."  The psychologist noted that the Veteran had impairments in executive functioning, moderate compromise in verbal memory, and mild impairment in visual memory, visual-spatial function, and sensory-perceptual ability."  The psychologist noted that the Veteran was functioning within the "low average range of general intelligence," finding "no evidence of decline in psychometric intelligence."  Testing showed that the Veteran was alert, oriented, and had intact judgment.  Personality testing at that time suggested "a chronic depressive disorder, possibly with somatization."  The psychologist noted however, that "interpretation of personality functioning was based on the MMPI (Minnesota multiphasic Personality Inventory) alone in the absence of a clinical diagnostic interview.  Therefore, these results should be used cautiously with respect to diagnosis and treatment."  

Records from November 1999 show that the Veteran was "more outgoing and active."  The Veteran was prescribed medication and meditation to assist with his psychiatric symptoms. 

Private treatment records show that the Veteran was diagnosed with dyslexia in 2001, physicians noting that the Veteran had difficulty spelling.  Cardiology treatment records from February 2005 note that the when the Veteran's blood pressure was much better controlled when his "anxiety is controlled."

In July 2009, the Veteran reported to the ER after experiencing worsening depressive symptoms related to work and family issues.  The psychologist diagnosed the Veteran with "substance induced mood disorder" and "antisocial traits."  The Veteran reported that despite his symptoms, he no longer experienced suicidal thoughts. 

In August 2009, VA treatment records show that the Veteran had been having "difficulties with his mood."  VA treatment records from September 2009 show that psychological testing ruled out a PTSD diagnosis.  A battery of personality tests conducted showed that the Veteran's MMPI profile "was noteworthy for its failure to reveal any significant emotional distress."  Further findings at that time showed that "the data gathered in this testing assessment provides little support for the diagnosis of PTSD... his other issues are prominently characterological and longstanding."  At that time, the Veteran was diagnosed with alcohol dependence and a personality disorder.

In the notice of disagreement dated October 2009, the Veteran stated that during active military duty he "experienced extreme traumatic events and was treated by psychiatrist in a psychiatric inpatient military hospital."  He also reported that he had suffered "mental health conditions related to military traumatic experiences for thirty-nine years since being discharged." 

In VA treatment records from December 2009, a psychologist found that the Veteran "suffered more from [alcohol] abuse and a personality disorder rather depression or PTSD."  

In correspondence dated January 2010, the Veteran reported that he was "under pressure to do a lot in little time" while he was in service.  He stated that a "congressional investigation" as well as difficulty sleeping during service contributed to his mental state, eventually causing a "break down." 

In correspondence dated February 2010, the Veteran reported that he was attacked while he was a kitchen supervisor in service.  He stated that after this incident, he became afraid that he was going to be killed.  He reported that after he left service, he was continually "in and out" of hospitals because of his mental health issues.  He stated that he suffered years of depression related to his mental illness. 

In correspondence from March 2010, the Veteran stated that his hospital admission for mental problems after service was caused in part by his drug addiction.  Treatment notes from October 2011 to January 2013 show that the Veteran had an active problem of "depression" and "alcohol dependence."  A depression screening conducted in August 2012, however, showed no indications that the Veteran had a diagnosis for depression. 

In a May 2014 examination, the Veteran was diagnosed with personality disorder and alcohol abuse disorder.  The Veteran reported that his basic training in service "went very well" and that his advanced training "was fine."  He stated that he was hospitalized in Panama following "an incident with a worker in the kitchen" that had begun after a fight precipitated by his dismissal of some of his kitchen staff.  He stated that he went AWOL during service three times after his mother wrote to a congressman about issues ongoing in the military.  He stated that "professional people were angry and let me know they were angry."  He reported that a psychiatrist told him he likely had schizophrenia in his family because his mother "was frantic when she wrote the congressman."  He also stated that he was physically assaulted by his sergeant.  

The examiner found that the Veteran did not meet the diagnostic criteria for PTSD, finding that he did not meet all the criteria necessary under the DSM-5 for a diagnosis.  Specifically, the examiner found no intrusive symptoms related to a traumatic event, no persistent avoidance of stimuli associated with a traumatic event, no negative alterations in cognitions or mood related to a traumatic event, and no marked alterations in arousal and reactivity associated with a traumatic event.  The examiner stated that even if the Veteran's report of physical violence in service could be verified, "it is unclear that this reported incident would be of the severity that would meet stressor criteria to support either a DSM-IV or DSM-5 diagnosis of PTSD."  

Regarding depression, the examiner found that there was no diagnosis.  She stated that nine DSM-IV criteria are listed, but the Veteran only endorsed one of the criteria, insomnia.  Even then, however, the Veteran stated that his difficulty sleeping was in part caused by his frequent urge to use the restroom because of his enlarged prostate, not depressive symptoms.  He also stated that "four hours [of sleep] is enough for me.  I feel well-rested."  The examiner stated that the Veteran's alcohol abuse disorder had been in remission since approximately 2010, so he did not have a current diagnosis for the disability.  

The examiner found that the Veteran had been diagnosed with a personality disorder in the past.  She stated that previous testing was "consistent with antisocial, narcissistic, and dependent features."  She found that while the Veteran's symptoms were mild upon examination, "medical literature indicates that personality disorders may become less severe over the course of time as individuals age."  She noted that when the Veteran had experienced more extreme personality disorder symptoms, he had also had very severe and prolonged alcohol dependence.  She found that the Veteran's personality disorder was not caused by, exacerbated by, or permanently aggravated beyond its natural course by the Veteran's military service because the Veteran exhibited dependent and aggressive behaviors in his adolescence, prior to his military service, as documented in military service records.  Overall, the examiner found that the Veteran only had a diagnosis of a personality disorder that had existed prior to service.  

The Veteran stated in correspondence in September 2014 that his children "can attest to how I was emotionally scarred from my military distress."  In correspondence that month from the Veteran's daughter, she reported that her father had "been in my life all my life and has always provided for me financially."  She stated that her father used to drink frequently and "then he would tend to want to fight everyone around him."  She stated that she did not know if her father had been diagnosed with any mental illness, but she did know that "he can be really happy and fun loving one minute and then the next minute he's angry or enraged."  She stated that she and her sister had both been to counseling regarding their relationship with their father.  

Another of the Veteran's daughters provided correspondence that month, in which she stated that "as far back as I can remember, my dad was an alcoholic."  She reported that she often would stay in hotels as a child because her father would often become violent after drinking.  She described a history of abuse during her childhood, including details about sexual abuse she had to endure.  She stated that she became depressed because of these events in her younger life.  

In an October 2016 addendum opinion, the examiner stated that while the Veteran was initially diagnosed with schizophrenia while having psychiatric symptoms in service, discharge diagnosis at that time was "situational stress reaction, manifested by anxiety."  Additional records noted that the Veteran had "recovered" and that there was no evidence of psychosis during service.  The examiner stated that the note "very clearly indicates that the initial diagnosis of schizophrenia was in error."  She stated that not only was the discharge diagnosis not schizophrenia, but all treatment records after that time show no indications of schizophrenia.  

Additionally, the examiner found that the Veteran did not have a depressive disorder as shown by treatment records.  The examiner noted that the diagnosis for this disability used MMPI testing alone, which as stated in treatment records "these results should be used cautiously with respect to diagnosis and treatment."  Additionally, the diagnosis of depression did not discuss the cause of depressive symptoms, and did not specifically mention any part of the Veteran's service.  The examiner found instead that the depressive symptoms experienced at this time were linked to the Veteran's alcohol use and his then recently suffered strokes, based on the Veteran's own report.  Further, the examiner stated that there is no such diagnosis as "depressive disorder with somatization." 

Finally, the examiner found that future reported depressive symptoms in VA treatment records were "linked to current negative life events that were unrelated in any way to his military service."  She stated that the Veteran's daughters correspondence document his "very profound alcohol abuse disorder" and that his "children were subject to extensive emotional and physical abuse, likely related to both his alcohol use disorder and his antisocial personality traits."  She stated that "these statements provide no evidence that the Veteran's alcohol abuse disorder was related in any way to his military service."  The examiner also stated that sexual abuse is not typically related to alcohol abuse or depressive disorder, but "is consistent with antisocial personality traits, which this Veteran has been repeatedly documented to have had."  

An additional addendum opinion provided in July 2017 stated that the Veteran "has a very severe and longstanding personality disorder with narcissistic, antisocial, dependent, and histrionic traits."  She stated that while the degree of his personality disorder is impossible to ascertain during service, the disorder was not caused by, exacerbated by, or permanently aggravated by his active duty in general or by any particular event that occurred while on active duty.  She stated that by definition, personality disorders "are formed during childhood and adolescence" and are "not caused by events that occur later in adulthood."  She stated while symptoms of his personality disorder were evident during service, the original cause of the disability could not have been during service and his disability did not worsen in service.
She further found that the Veteran had "no mental health conditions that were superimposed upon his personality disorder."  She stated that the Veteran had longstanding alcohol abuse disorder, but stated that while medical literature shows personality disorder to be co-morbid with substance abuse disorders, personality disorder did not cause the Veteran's alcohol abuse disorder.  She stated that individuals will no longer have a substance induced mood disorder if the individual is no longer using the substance.  Therefore, while the Veteran had a substance abuse disorder previously, that disorder was not related to service, not superimposed upon his personality disorder, and not aggravated by his personality disorder. 

Analysis

The preponderance of the evidence is against a finding that the Veteran has a ratable acquired psychiatric condition, to include PTSD.  While, the Veteran has a long history of psychiatric symptoms that have been documented in treatment records and correspondence, the preponderance of the evidence is against a finding of any psychiatric disability other than a personality disorder and alcohol abuse disorder.  As noted above, a personality disorder is a constitutional developmental abnormality and not a ratable disability under the pertinent laws and regulations.  Without a diagnosis for VA compensable purposes, the Veteran has not met the requirements for service connection.  Additionally, the preponderance of the medical evidence is against a finding that the Veteran has a superimposed disability due to his personality disorder.  With respect to substance abuse, the law very clearly states that service connection cannot be established on a direct basis for a disease or injury that results from a claimant's abuse of alcohol or drugs if, as here, the claim was filed after October 31, 1990.  38 C.F.R. §§ 3.1(m), 3.301(a). 

The Veteran does not have a diagnosis for PTSD.  The May 2014 examiner found that the Veteran did not meet the diagnostic criteria for PTSD.  Specifically, the examiner found no intrusive symptoms related to a traumatic event, no persistent avoidance of stimuli associated with a traumatic event, no negative alterations in cognitions or mood related to a traumatic event, and no marked alterations in arousal and reactivity associated with a traumatic event; criteria necessary for a diagnosis of PTSD.  The examiner acknowledged that STRs show that an in-service diagnosis of situational stress disorder.  However, all treatment after that time is silent for a situational stress disorder or PTSD.  Additionally, the October 2016 addendum opinion stated that evidence from his hospitalization support a finding that his actual diagnosis in service was his personality disorder, as he reported a longstanding history of psychiatric symptoms, common to those of personality disorders.  This evidence supports a finding that the Veteran's stress symptoms in service were secondary not to a diagnosis of PTSD, but instead related to his ongoing personality disorder.  Therefore, the record does not support a finding that the Veteran has a diagnosis of PTSD. 

Furthermore, the Veteran does not have a diagnosis of depression.  While treatment records show and the Veteran has reported that he has depressive symptoms, the May 2014 examiner found that the Veteran did not meet the diagnostic criteria required for the disability, in fact only showing one of the required criteria on assessment.  Instead, the examiner stated that his depressive symptoms were secondary to his personality disorder and his recurrent alcohol abuse disorder.  Additionally, treatment records show that the Veteran was diagnosed in VA treatment after employing MMPI testing.  But as the October 2016 examination pointed out, testing at that time was conducted without interview of the Veteran and provided a caveat that "these results should be used cautiously with respect to diagnosis and treatment."  The examiner found instead that the depressive symptoms experienced at that time were linked to the Veteran's alcohol abuse and his then recently suffered strokes, based on the Veteran's own report.  Therefore, the preponderance of the evidence is against a finding of a diagnosis of depression at any time during this appeal. 

The Veteran does not have a diagnosis of schizophrenia despite STRs showing he was initially diagnosed with the condition when he was hospitalized in service.  The October 2016 examiner stated that "the initial diagnosis of schizophrenia was in error," noting that the eventual discharge diagnosis was situational stress disorder, not schizophrenia, and later STRs show no indications of schizophrenia.  Instead, the examiner stated that the evidence shown at that time supports the diagnosis of an isolated personality disorder.  STRs show that the Veteran reported a history of psychiatric symptoms that began before service.  The examiner stated that the symptoms shown in service support a finding of a longstanding personality disorder, noting that personality disorders "are formed during childhood and adolescence" and are "not caused by events that occur later in adulthood."  Therefore, the preponderance of the evidence is against a finding that the Veteran has carried a diagnosis of schizophrenia at any time during this appeal.

Overall, it is clear that the Veteran has a longstanding history of personality disorder that began before he entered service and continued to the present time.  STRs show that while he was hospitalized for psychiatric symptoms in service, he reported a history of psychiatric symptoms that began in his adolescence.  The July 2017 opinion noted that personality disorders often begin in adolescence and that "medical literature indicates that personality disorders may become less severe over the course of time as individuals age."  Correspondence from the Veteran's daughters indicates that his severe psychiatric problems continued after service for many decades.  The October 2016 addendum opinion noted that sexual abuse is not typically related to alcohol abuse or depressive disorder, but "is consistent with antisocial personality traits, which this Veteran has been repeatedly documented to have had."  The examiner stated that personality disorders are not made worse by events, but form in childhood and persist "later in adulthood."  Based on this construction of the Veteran's personality disorder, the examiner found his personality disorder was not made worse by service and did not have a superimposed disability.  

Personality disorders by their definition are "defects" and not "diseases," and as such cannot be related to active service. 38 C.F.R. §§ 3.303(c), 4.9, 4.127.  Therefore, the Veteran does not have a diagnosed condition to meet the first required element of service connection.  Without an acquired psychiatric disability that is compensable for VA purposes, service connection must be denied.  The Board is grateful for the Veteran's honorable service. 


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied. 




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


